Citation Nr: 1713441	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  10-18 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected epididymitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the RO granted the Veteran's petition to reopen a claim for service connection for hypertension but denied the claim on its merits.  In November 2008, the Veteran filed a notice of disagreement (NOD).  After a review of new evidence, in March 2009, the RO continued to deny service connection, and the Veteran continued to express disagreement the same month.  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.
  
In May 2011, the Veteran testified during a hearing at the RO before a Veterans Law Judge (VLJ); a transcript of the hearing is of record. 

In October 2011, the Board reopened the claim and remanded the claim for service connection, on the merits, to the RO, via the Appeals Management Center (now, Office (AMO)) in Washington, D.C, for additional development.  After accomplishing the requested actions, the AMO continued to deny the claim (as reflected in an October 2012 SOC) and returned this matter to the Board for further appellate consideration.

Following notice to the Veteran that the VLJ who conducted the May 2011 hearing was no longer employed by VA, in January 2013, the Board remanded the claim on appeal to the RO to afford the Veteran the opportunity for a second Board hearing, as requested.   In June 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In December 2013, the Board again remanded the claim on appeal to the RO, via the AMO, for further development.  After accomplishing further action, the AMO continued to deny the claim (as reflected in a June 2014 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

In June 2016, the Board remanded the claim on appeal to the RO, via the AMO, for further development.  After accomplishing further action, the AMO continued to deny the claim (as reflected in an October 2016 SSOC) and returned this matter to the Board for further appellate consideration.

The Board notes that the Veteran submitted additional evidence to the Board after the most recent October 2016 SSOC, along with a waiver of initial AOJ consideration of the evidence.  See 38 C.F.R. §  20.1304 (2016).

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  The transcript of the June 2013 hearing is located in Virtual VA.  However, review of the remaining documents in Virtual VA reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

 2. Hypertension was not shown in service or for many years thereafter, and there is no lay or medical suggestion that hypertension had its onset during service or is otherwise medically related to service.

 3. There is no competent evidence or opinion indicating that the Veteran's service-connected epididymitis caused his hypertension, and the only competent, probative opinion evidence to address whether there exists  a medical relationship between epididymitis and hypertension, to include on the basis of aggravation,  weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for hypertension, claimed as secondary to service-connected epididymitis, are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartucci v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 
 
VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.34 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a May 2008 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate a service connection claim, to include secondary service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The September 2008 rating decision reflects the initial adjudication of the claim.   

Post rating, a December 2008 letter provided notice specific to the Veteran's service connection claim.  This letter provided general notice as to how VA assigns ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Thereafter, the claim was readjudicated in a March 2009 rating decision where the RO continued to deny the service connection claim, and an April 2010 SOC, followed by a period for response.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, private treatment records, VA treatment records, and the reports of August 2008, February 2012, July 2012, March 2014, June 2014, and September 2016 VA examinations and addendums.  Also of record and considered in connection with the claim are various written statements, provided by the Veteran, and by his representative, on his behalf.  Notably, there is no evidence or argument indicating any error or omission in the assistance provided.  

As for the prior remands, the Board finds that there has been substantial compliance with the Board's remand instructions, to the extent possible, and that no further action in this regard is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268, 271 (1998) when remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

Pursuant to the October 2011 remand, that same month, the AOJ sent a letter to the Veteran requesting information concerning any additional information and evidence with respect to his claim.  The Veteran did not respond to this request.  He was afforded a VA examination in February 2012 accompanied with a July 2012 VA addendum opinion.  In October 2012, the AOJ issued a SSOC reflecting consideration of additional evidence received, followed by another period for response. 

Pursuant to the January 2013 remand, the AOJ scheduled the Veteran for a second Board hearing, as requested.   In June 2013, the Veteran testified during a hearing before the undersigned VLJ at the RO.

Pursuant to the December 2013 remand, in February 2014, the AOJ sent a letter to the Veteran requesting information concerning any additional information and evidence with respect to his claim.  The Veteran did not respond to this request.  He was afforded a VA examination in March 2014 accompanied with a June 2014 addendum opinion.  In June 2014, the AOJ issued a SSOC reflecting consideration of additional evidence received, followed by another period for response. 

Pursuant to the June 2016 remand, in August 2016, the AOJ sent a letter to the Veteran requesting information concerning any additional information and evidence with respect to his claim.  The Veteran did not respond to this request.  The RO obtained an addendum opinion in September 2016.  The Board finds that the examiner's opinion, along with the other evidence of record, is adequate for appellate review.  Further in October 2016, the AOJ issued a SSOC reflecting consideration of additional evidence received and adjudication of the expanded claim for service connection, followed by another period for response.   

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  As such, there is no prejudice to the Board proceeding to decision on the claim on appeal, at this juncture.  See Mayfield, 20 Vet. App. at  543 (rejecting the argument that the Board lacs authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 113; 38 C.F.R. § 3.303.  In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including hypertension, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (1 year for hypertension) even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

At the outset, the Board notes that, although the AOJ considered the claim for service connection of hypertension on both direct and secondary theories of entitlement, there is actually no evidence or allegation that hypertension had its onset during, or is otherwise medically-related to, service.  The service treatment records are negative for any complaints, finding or diagnosis related to hypertension.  No hypertension was shown, or  is alleged to have been diagnosed, during service.  Moreover, as indicated below, there is no documented evidence of hypertension for approximately 27 years after service-a  factor that would tend to weigh against a claim for direct service connection, if a  , a relationship to service was being asserted.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Here, however, the Veteran has only asserted that his hypertension is secondary to his service-connected epididymitis.  Moreover, neither the Veteran nor his representative has contended (to include in the January 2017 appellant's brief) that service connection for hypertension should be granted on a direct basis.

Given the complete absence of evidence or allegation that hypertension is service related, any further discussion or development on the question of direct service connection is unnecessary, and the Board will limit its discussion to secondary service connection.  

In his March 2008 claim and during his Board hearing, the Veteran asserted that his service-connected epididymitis caused or aggravated hypertension or that the associated testosterone fluctuations from epididymitis caused weight gain that aggravated hypertension.

The Veteran was treated in service in 1978 for intermittent but recurrent epididymitis.  The RO granted service connection and a noncompensable rating for chronic epididymitis in July 1979.  The noncompensable rating remained in effect until the present.  In October 2006, the Veteran reported to VA clinicians that he experienced intermittent mild scrotal pain once per month lasting four to five days.  However, in mid-2007, the Veteran reported an increased level and frequency of scrotal pain and sought hospital treatment on one occasion in August 2007 for pain.  At this time, clinicians noted blood pressure as 140/95 mmHg and a diagnosis of hypertension controlled with the use of medication, but did not comment on the cause for the slightly elevated measurement.  

Service treatment records are silent for any symptoms of high blood pressure or a diagnosis of hypertension.  VA outpatient treatment records show measurements of abnormally high blood pressure starting in 2006 with prescribed medication starting in 2007.  In September 2007, a military clinician noted that the Veteran had a family history of hypertension.  

Records of VA and post-service military clinic care for epididymitis do not indicate a  clear correlation between pain exacerbations and measurements of blood pressure.
In a May 2008 VA examination, the physician noted that the Veteran had low testosterone levels and was prescribed a medicated patch.  

In August 2008, a VA examiner reviewed the claims file and noted the diagnosis of essential hypertension in 2006.  The examiner noted that by its name and nature, essential hypertension is not secondary to anything.  The examiner further noted that epididymitis did not cause hypertension and that they are unrelated.  

In an October 2008 clinical note and in a November 2008 letter, the Veteran's VA primary care physician noted that the Veteran had essential hypertension with episodes of pain from chronic intermittent epididymitis and transient elevation of blood pressure.  He noted that the epididymitis "...can cause an elevation in blood pressure."  

During the Board hearings in 2011 and 2013, the Veteran testified that episodes of severe scrotal pain caused a "racing heart" and interfered with sleep.  

In February 2012, another VA examiner noted a review of the claims file and concluded that the Veteran's hypertension was not caused or aggravated by epididymitis.  In a July 2012 addendum, the examiner noted, "Pain may produce a transient increase in blood pressure but not hypertension."  Regarding aggravation, the examiner cited medical texts and noted, "No literature reviewed by this practitioner has indicated that chronic pain, i.e. chronic epididymitis (sic), aggravates hypertension."  

In March 2014, the Veteran was afforded another VA examination.  A diagnosis of hypertension was provided.  Based on a review of the claims file and in-person examination, the examiner stated that hypertension was less likely than not (50 percent probability) incurred in or caused by an in-service injury, event or illness.  As rationale, the examiner stated that the Veteran had multiple normal blood pressure readings during service.  Regarding the Veteran's contention that chronic pain from epididymitis caused his hypertension, the examiner stated that there is no current medical consensus that chronic pain causes sustained elevation of blood pressure.

In March 2014, the RO requested an addendum opinion from the  March 2014 VA examiner .  Specifically, the RO requested that the examiner state whether the VBMS file was reviewed, and to provide rationale for every opinion rendered.  

In a  June 2014 addendum opinion, the prior VA examiner indicated that the Veteran's VBMS file was reviewed.  The examiner explained that there was no evidence to support any claim that hypertension was caused by or aggravated by epididymitis.  With repect to causation,  the examiner stated that 95 percent of hypertension is hereditary and the remaining 5 percent of secondary hypertension is caused by a small group of conditions, not to include epididymitis.  As for the question of whether scrotal pain episodes, racing heartbeat, or obesity aggravate hypertension beyond its normal progress, the examiner  stated "as explained by myself and my colleagues . . . pain racing heartbeat and obesity transiently aggravate but do not cause hypertension."  The examiner further  stated that the Veteran's low testosterone, including treatment, is a common medical condition for middle aged men and cannot be attributed to epididymitis because there is no medical consensus on the cause or proper treatment for low testosterone.   

In a September 2016 addendum provided by another individual, ,the VA physician opined that the Veteran's hypertension condition is less likely than not proximately due to or the result of service-connected epididymitis.  As rationale, the examiner referenced 2007 treatment records showing a family history of hypertension, which is consistent with essential hypertension an inherited condition.  The physician r stated, "essential hypertension by definition is primary hypertension, and not secondary hypertension, and therefore is unrelated to and not affected by other medical conditions including epididymitis."  The  physician r also provided a negative nexus opinion on the question of whether service-connected epididymitis aggravated hypertension beyond its normal progression.  To this end, , the physician  explained that essential hypertension is medical disease whereas blood pressure recordings are not a medical disease, just temporary measurements.  The physician  stated that "[t]he simple elevation in blood pressure recordings that may be caused by scrotal pain and a racing heart from epididymitis is an appropriate physiological response that is normal and temporary, and therefore does not meet the requirement necessary to establish that permanent aggravation of underlying essential hypertension has occurred."  The physician  emphasized that elevated blood pressure recordings are not essential hypertension.

The  September 2016 VA examiner also rendered  a negative nexus opinion on the relationship between hypertension and associated testosterone fluctuations from service-connected epididymitis medication causing weight gain.  As rationale, the examiner explained that low testosterone levels are not a complication of epididymitis because testosterone is produced by cells in the testes, whereas epididymitis involves the epididymis not testes.  The examiner attributed low testosterone levels to the progression of aging.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for hypertension secondary to epididymitis must be denied.  Here, the Veteran has a current disability.  September 2007 VA treatment records document family history of hypertension.  On March 2014 VA examination, a diagnosis of hypertension was provided.  However, the claim  on the basis of no nexus between hypertension and epididymitis..

Significantly, there is no competent evidence or opinion supporting the Veteran's contention that his hypertension is medically related to epididymitis.  Rather, all opinions of record to address the question of etiology of epididymitis on a secondary basis conclude that hypertension is not in any way related to epididymitis.  The Board acknowledges the October 2008 clinical note stating that epididymitis "...can cause an elevation in blood pressure."  However, this statement is not an opinion as to whether hypertension was caused or aggravated by service-connected epididymitis.  
.  
In fact, the September 2016 VA opinion provider explicitly noted, and elaborated upon, the difference between blood pressure readings and hypertension,.  In particular, the  September 2016 provider stated that "essential hypertension by definition is primary hypertension, and not secondary hypertension, and therefore is unrelated to and not affected by other medical conditions including epididymitis."   In doing so, the physician r referenced 2007 treatment records showing a family history of hypertension consistent with essential hypertension, an inherited condition.  The physician  also explained that essential hypertension is a medical disease whereas blood pressure readings are not a medical disease, just temporary measurements, and that the  "[t]he simple elevation in blood pressure recordings that may be caused by scrotal pain and a racing heart from epididymitis is an appropriate physiological response that is normal and temporary, and therefore does not meet the requirement necessary to establish that permanent aggravation of underlying essential hypertension has occurred."  This opinion was based on a review of the claims file, is consistent with the evidence and other medical opinions of record,  and is supported by complete, clearly-stated rational for the conclusions reached.   Accordingly, the Board accepts this opinion as highly probative of the medical nexus question presented in  this secondary service connection claim   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 2008); Stefl  v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As noted, as there is no contrary, competent evidence or opinion explicitly indicating  that the Veteran's epididymitis caused or aggravated his hypertension, the only competent, probative opinion to explicitly address  these points weighs against the claim.

Moreover, although the Veteran suggests that he has hypertension caused or aggravated by epididymitis, no such assertion in this regard provides persuasive evidence in support of the claim.  While, as a layperson, the Veteran he is certainly  competent to report his symptoms, like other matters within his personal knowledge (see, e.g., Charles v. Principi, 16 Vet. App. 370 (2002)), he simply does have the medical training or expertise to competently attribute symptoms to a specific diagnosis, or to provide a probative opinion on the question of medical etiology.  Matters of diagnosis and etiology of the complex disability here issue are based on internal processes not observable to the human eye; hence, questions of diagnosis and etiology of such disabilities are only within the province of individuals with special knowledge, training, and experience.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009 ).  As the Veteran is not shown to have such special knowledge, training, and experience, his assertions as to matters of diagnosis or medical etiology in this appeal have no probative value.  

For all the foregoing reasons, the Board finds that, service connection for hypertension secondary to epididymitis must be denied.  As the preponderance of the evidence weighs against the claim, the doctrine of reasonable doubt is not for application.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hypertension, claimed as secondary to service-connected epididymitis is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


